Citation Nr: 0713687	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
condition as secondary to service-connected right thigh/femur 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO denied the veteran's claims for service 
connection for a low back condition as secondary to the 
veteran's service-connected right thigh/femur disability and 
his claim for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
In August 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2004.

In January 2005, the appellant and his spouse testified 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  After considering 
their testimony and additional evidence, the RO continued the 
denial of each claim (as reflected in the March 2005 and 
December 2005 supplemental SOCs (SSOCs)) and returned these 
matters to the Board for further appellate consideration.

After the May 2006 certification of this appeal, the 
appellant and his representative submitted additional 
evidence to the Board, waiving initial RO consideration of 
the evidence.  The Board accepts that evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304 (2006).

The Board decision granting the veteran's claim for service 
connection for a low back condition as secondary to the 
veteran's service-connected disability of a right thigh/femur 
injury is set forth below.  The claim for a TDIU is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Service connection is in effect for a right thigh, femur 
injury, currently rated as 10 percent disabling.

3.  Medical opinion evidence on the question of whether the 
service-connected right thigh/femur disability caused or 
aggravates current degenerative disc disease with disc 
herniation at L5-S1 is relatively evenly balanced. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for degenerative disc 
disease with disc herniation at L5-S1, as secondary to 
service-connected right thigh/femur disability, are met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38  
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  See 38 U.S.C.A. §  
5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for a low back condition as 
secondary to service-connected right thigh/femur disability, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished. 

I.  Factual Background

The appellant was granted service connection and assigned an 
initial 10 percent rating for right thigh/femur disability.  
An August 1998 rating decision reveals the date of the 
original rating decision cannot be determined as the RO had 
to rebuild the veteran's claims file. 

In February 2001, the Social Security Administration (SSA) 
granted the veteran SSA disability benefits commencing 
February 1999 for certain impairments related to the back, 
including: the veteran's spondylosis, degenerative disc 
disease, recurrent disc herniation, and status post 
laminectomy.  

Evidence in the Social Security file reflects a history that 
the veteran suffered back pain in September 1998 when he bent 
over to pick something up.  A magnetic resonance imaging 
(MRI) scan revealed moderate disc height narrowing at L3-4, 
L4-5, and L5-S1 with no evidence of spondylolysis.  In August 
1999 he suffered back strain after he was involved in a motor 
vehicle accident.  An x-ray of the spine revealed lumbar and 
lower thoracic degenerative changes with no evidence of 
fracture, subluxation, or spondylolisthesis.  After physical 
therapy, the veteran continued to experience low back pain 
and radiation to his left posterior thigh and down the 
anterolateralleft calf to an area of numbness in his 
anterolateral ankle and along his left foot.  By April 2000 
he had developed a problem in his right thigh and calf.  A 
MRI scan revealed a right L5-S1 disc herniation.  He 
underwent an L5-S1 laminotomy and discectomy in July 2000.  
Six weeks after surgery, he felt sudden pain in his back when 
he reached for an object.  His original right leg pain 
recurred and a MRI scan in October 2000 revealed a recurrent 
disc herniation and spondylosis and minor degenerative disc 
disease in the lower lumbar spine as before.  He underwent 
further surgery in November 2000.  

A private May 2001 medical record indicates the veteran was 
recommended for an epidural steroid injection.  

A CT scan in October 2001 revealed degenerative tearing of 
the annulus fibrosis at L4-5, mild internal fissuring of the 
annulus fibrosis at L3-4, and status post right L5 
laminectomy.

On VA examination in May 2004, the veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine with 
limited range of motion and pain and sensory deficits along 
the S1 and L5 dermatomes.  The examiner, a physician's 
assistant, opined that the veteran's current low back 
condition was as likely as not due to his antalgic gait since 
the injury to his right thigh in service.  The examiner noted 
the veteran's report that the antalgic gait started with his 
service injury and that his low back problem began to really 
give him problems some five years before this examination.  
Also, the veteran could reportedly only walk about 200 feet 
before needing to sit and rest secondary to pain and 
fatigability of his back and leg.

A month later, the RO requested that L.E., M.D., review the 
file, reexamine the veteran if necessary, and opine on 
whether the veteran's low back condition was due to the 
veteran's gait.  Dr. L.E.'s report indicated there were no 
fractures of the right femur with the service injury and any 
leg length discrepancy should not have been a factor.  The 
veteran's antalgic gait was likely an off-and-on occurrence.  
Dr. L.E.'s report indicated that walking with a limp was not 
associated with the development of degenerative disc disease 
or disc herniation, which were not caused by nor the result 
of a service injury or its sequelae.

In November 2004, N.R.J., M.D., signed a statement in which 
he stated his belief that it was more likely than not that 
the veteran's limp in his right leg contributed to 
degenerative changes in the veteran's lumbar spine as a 
result of uneven weight bearing.  Dr. N.R.J. opined that the 
veteran's leg injury was a contributing factor to his lumbar 
disc disease and his need for back surgery.

In December 2004, J.H.M., one of the veteran's chiropractors, 
signed a statement in which he said that there was more than 
likely stress than not on the rest of the veteran's kinetic 
chain (i.e., lumbar, thoracic and cervical spine) with the 
veteran's abnormal gait over the past several years.  He 
noted that this abnormal stress and alterations in the 
sagittal plane of gait often times contributed to 
degenerative changes in the past.  Dr. J.H.M. opined that the 
veteran's leg injury was the initiation of this kinetic chain 
alteration resulting in these degenerative changes.  

During the January 2005 DRO hearing, the veteran testified 
that he had three back surgeries, two in 2000 and one in 2005 
(transcript, p. 2).  He said that he first noticed a back 
problem in early 1999 (transcript, p. 3).  He also testified 
that he crushed his femoral artery right in the thigh when he 
was in service and varicose veins developed.  Those were 
"stripped" about a year and a half before the hearing.  
Walking with a limp over the years contributed to the back 
injury that progressively got worse and worse, he said, until 
he needed surgeries.  Between the surgeries and the painful 
varicose veins, he said he also developed nerve damage in his 
right leg from all the past surgeries.  Over 30 years the 
limp progressively got worse to the point where it wore on 
his back, he testified (transcript, pp. 2-4).  He last worked 
in late 1998 or early 1999, he said, because of both his leg 
and his back problems.  He had been employed as a truck 
driver and floor tile installer (transcript, p. 5).  He 
admitted his job probably was not the best thing for his 
condition, but testified that it was his 30-year limp that 
caused his subsequent back problem.

In November 2005, the RO requested that another physician 
provide an opinion, if necessary, based on examination of the 
veteran, on the question of whether the veteran's low back 
condition is aggravated as a result of his service-connected 
right leg disability. A Dr. K. reviewed the claims file in 
December 2005 and issued an opinion that the veteran's right 
leg condition did not aggravate the veteran's low back 
condition.  The veteran's antalgic gait appeared to be the 
resultant symptom of his lower back condition rather than the 
right thigh causing the gait and thus aggravating the lower 
back condition.

In May 2006, a second chiropractor signed a statement in 
which she disclosed she had treated the veteran for both his 
right leg and lumbar spine and had reviewed his case and 
medical history.  Her statement indicates that Dr. D.L. 
thought the changes in the veteran's lumbar spine were the 
result of his right leg injury which caused him an inability 
to weight bare evenly on his right leg which resulted in the 
acceleration of his lumbar disc degeneration.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the appellant is seeking service connection for 
low back disability , diagnosed as degenerative disc disease 
with disc herniation at L5-S1, as secondary to his service-
connected right thigh/femur disability.

As indicated above, several opinions of record address the 
matter of medical relationship between these disabilities, 
and these opinions are conflicting.  The opinions of three 
private medical opinions and one VA examiner tend to support 
the claim, whereas the opinions of Dr. L.E. and Dr. K (both 
VA physicians) weigh against a relationship between the 
appellant's low back disability and his right thigh/femur 
disability.  The opinions in support of the claim were based 
on personal examination of the veteran and consideration of 
his history-although it is unclear whether, and how much, of 
the medical records in the veteran's claims file were 
considered.  The opinions against the claims were rendered by 
medical doctors; however, the opinions were based only upon a 
review of the claims file, and not upon examination of the 
veteran.  Thus, there are positive and negative aspects of 
both the favorable and unfavorable opinions.  Taking all of 
the above into consideration, the Board finds that the 
medical opinion evidence on the question of whether the 
service-connected right thigh/femur disability caused or 
aggravates the degenerative changes in the low back is 
relatively evenly balanced.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the foregoing, and with resolution of all 
reasonable doubt in the appellant's favor, the Board finds 
that the criteria for service connection for degenerative 
disc disease with disc herniation at L5-S1, as secondary to 
service-connected right thigh/femur disability, are met.  




ORDER

Service connection for degenerative disc disease with disc 
herniation at L5-S1, as secondary to service-connected right 
thigh/femur disability, is granted.


REMAND

Total disability ratings are authorized for any disability or 
combination of disabilities for which VA's Schedule for 
Rating Disabilities prescribes a 100 percent disability 
rating, or, with less disability, if certain criteria are 
met.   

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2006).  

In exceptional circumstances, where the claimant does not 
meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b (2006).

To date, the RO has denied the appellant a TDIU because the 
evidence did not show that appellant's service-connected 
disabilities rendered him unable to secure or follow 
substantially gainful employment.  In light of the Board's 
grant of secondary service connection for degenerative disc 
disease with disc herniation at L5-S1, the Board finds that, 
after the disability is rated, and the appellant's combined 
rating derived, the RO must readjudicate the claim for a 
TDIU, to include consideration of whether the criteria for 
invoking the procedures for assignment of a TDIU, on an 
extra-schedular basis, are met.  See 38 C.F.R. § 4.16(b).  

The Board also notes that the veteran's service medical 
records are not associated with the claims file.  While an 
August 1998 rating decision indicates the veteran's file had 
to be rebuilt, there is no indication elsewhere in the file 
that the RO has since attempted to obtain copies of the 
veteran's service medical records.  On remand, the RO should 
attempt to obtain copies of these records from the National 
Personnel Records Center (NPC) in St. Louis, Missouri, the 
appropriate service department, or any other source (to 
include from the veteran, directly, if necessary).

In view of the foregoing, the matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain from  the NPRC, the 
appropriate service department, or any 
other source (to include from the 
veteran, directly, if necessary) copies 
of the veteran's service medical 
records.  In requesting the records 
from any Federal facility, the RO must 
follow the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran that 
the records were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

2.  After accomplishing any additional 
notification and/or development action 
deemed warranted by the VCAA, the RO 
should issue a rating decision 
implementing the Board's grant of 
service connection for degenerative 
disc disease with disc herniation at 
L5-S1 (as secondary to service-
connected right thigh/femur 
disability), and assigning an initial 
rating for that disability.  Then, the 
RO should re-adjudicate the claim for a 
TDIU in light of all pertinent evidence 
and legal authority, to include 
consideration of whether the criteria 
for invoking the procedures for 
assignment of a TDIU, on an extra-
schedular basis, are met, in light of 
all pertinent evidence and legal 
authority.

3.  If the benefits sought are not 
granted, the RO should furnish to the 
appellant and his representative a 
supplemental SOC that includes clear 
reasons and basis for all 
determinations, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


